Citation Nr: 1521566	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

The evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's March 2011 letter advised the Veteran of the elements of the notice requirements and informed the Veteran of what the evidence must show to support a claim for a TDIU.  It also provided him with examples of supporting evidence which would aid in substantiating his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Finally, this letter letter provided the Veteran with notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, identified private and VA medical records, and Social Security Administration (SSA) disability records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with several May 2012 VA examinations to evaluate his service-connected disabilities and to determine whether they precluded him from obtaining and maintaining substantially gainful employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners provided opinions on the functional impairments caused by the Veteran's service-connected disabilities.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

In connection with a Nehmer review of the Veteran's claims file, VA determined that the issue of entitlement to a TDIU had been raised by the record.  A December 2010 RO decision granted service connection for ischemic heart disease, coronary artery disease, and cardiomyopathy, and deferred the TDIU claim to develop the Veteran's claim and to provide him with the required statutory and regulatory notice.  In June 2012, the RO denied entitlement to a TDIU, finding the Veteran's service-connected disabilities alone did not preclude him from obtaining and maintaining substantially gainful employment and concluding that the Veteran was capable of performing sedentary work.

The Veteran contends he is unable to work in any meaningful capacity because of his service-connected disabilities and that he is entitled to a TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful employment by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A Veteran is totally disabled if service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Thus, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in "substantially gainful employment," work which is more than marginal and which permits the individual to earn a "living wage" consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A less than total disability rating in itself is recognition that occupational capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2014).  Accordingly, the record must reflect some factor that takes a particular case outside the norm in order for a Veteran to prevail on a claim for a TDIU.  The sole fact that a Veteran is unemployed, employed only part-time, or has difficulty obtaining employment is not sufficient.  Van Hoose, 4 Vet. App. at 363.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  The question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

At the time of the December 2010 inferred claim, and to this day, service connection has been in effect for ischemic heart disease, coronary artery disease, and cardiomyopathy (heart conditions), rated 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; diabetic peripheral neuropathy of all four extremities, each rated separately at 10 percent disabling; tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling.  The Veteran's combined disability rating throughout the appeal period has been 70 percent.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, rated at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is rated at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Viewing the Veteran's diabetes mellitus and diabetic peripheral neuropathy of all four extremities as a single disability based on common etiology, their assigned ratings combine to meet the schedular requirement of at least one disability rated at 40 percent or more.  38 C.F.R. § 4.16(a)(2), 4.25, 4.26 (2014).  Moreover, the Veteran's combined disability rating is 70 percent, and therefore, he meets the criteria for schedular consideration of a TDIU.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards, a TDIU on an extra-schedular basis may be assigned when it is found that service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  As the Veteran meets the requirements for consideration of a TDIU on a schedular basis, extra-schedular consideration is inapplicable.

In his September 2005 SSA disability application, the Veteran indicated he had a high school education and was a heavy equipment operator in the construction business from 1965 to 2004.  He reported that he supervised between nine and seventeen people and that he was a lead worker.  He contended his conditions caused him to change his job duties because he didn't "hustle work like [he] used to," and that he ultimately stopped working in September 2004 because his doctor told him to.

The Veteran also alleged he had suffered heart attacks and had two or more blocked arteries in his heart, which limited his ability to work.  He indicated he could not handle the heat or cold, "couldn't function," and had fatigue.  The Veteran reported he was taking one medication to aid in his breathing and that there were no side effects.  He was also taking three medications for cholesterol and one for high blood pressure, and reported that the side effect of these medicines was that they made him tired.  He indicated he was able to do laundry, prepare meals, use a riding lawnmower, talk on the phone, drive a car, go grocery shopping, pay bills, count change, and manage his money.  The Veteran's main complaint was that his physical activity was limited because he didn't "have the energy to do more physical things," and that anything strenuous was difficult, made him tired, and caused his chest to hurt.  He indicated that being tired made him irritable and that he had difficulty handling stress.  He also stated he did not have a lot of respect for authority figures and that they irritated him.  The Veteran did not report any difficulties with paying attention or finishing things he started (such as chores, conversations) and indicated he was able to follow written and verbal instructions.

In December 2005, the SSA determined the Veteran's occupation as a heavy machine operator was a nontransferable skill and that with his advanced age and limited education, the Veteran was "limited to light work" as a result of his chronic ischemic heart disease, which was a "severe medically determinable impairment."  See 20 C.F.R. § Pt. 404, Subpt. P, App. 2 (2014).  Under SSA regulations, "light work" involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds; a job in this category may require a good deal of walking or standing, or sitting most of the time with some pushing and pulling of arm or leg controls.  See 20 C.F.R. § 416.967(b) (2014).  An SSA determination that an individual is capable of light work also means that individual is capable of sedentary work, unless there are additional limiting factors.  Id.

The Board is not bound by the SSA's determinations as VA and SSA have different disability determination requirements, however, the Board does give consideration to SSA records and determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  Notably, in making its disability determination, SSA considered the Veteran's advanced age.  Conversely, VA is precluded from considering age as a factor in making determinations regarding a TDIU.  See 38 C.F.R. § 4.19.

A TDIU claim is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420 (1999).
In a claim for entitlement to an increased rating for a disability, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest proximity to the increased rating claim is the most probative in determining the current extent of impairment.  Id.  Notably, the Veteran's SSA application was filed in September 2005 and his disability determination was made in December 2005.  A claim of a TDIU was not raised by the record until December 2010.  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, in deciding the current claim, the Board considers the evidence of record up to one year prior to the date entitlement to a TDIU was raised.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400(o)(2) (2014).

In an authorization to VA to obtain private medical records, the Veteran stated his "heart condition has required semi-annual check-ups since 1985."

In December 2009, a nuclear stress test revealed a reversible defect; this was unchanged from previous studies.  Electrocardiogram (ECG) results were within normal limits, and left ventricle function was normal with an ejection fraction of 55 percent.

A January 2010 medical report from Dr. W. R. documented that the Veteran denied chest pain, shortness of breath, or other specific cardiovascular symptoms, and had been doing well over the past six months.  Cardiac examination revealed a regular rhythm with an S4 gallop; there were no murmurs.  Dr. W. R.'s August 2010 medical report indicated the Veteran had no recent chest pain or other cardiovascular symptoms.  Examination revealed a regular heart rhythm and no murmurs, clicks, or gallops, and the Veteran was instructed to return in six months for a follow-up appointment.  In a March 2011 report, Dr. W. R. reported that the Veteran had been doing "relatively well" over the past six months and had no shortness of breath, chest pain, or other specific symptoms.  Examination revealed a regular heart rhythm with an S4 gallop; no murmurs were present and there was no peripheral edema.  The examiner indicated the Veteran's coronary artery disease was "clinically stable" and instructed the Veteran to return in six months unless he had any further questions or symptoms.  A September 2011 report from Dr. W. R. documented that the Veteran's coronary artery disease was clinically stable with no symptoms and that he had been "doing well" the past six months.  The Veteran denied chest pain, shortness of breath, dizziness, syncope, or other specific symptoms and noted that he had increased his exercise.  Examination revealed regular heart rhythm with an S4 gallop and no murmurs.

At a February 2010 VA heart examination, the examiner reported a history of ischemic heart disease and coronary artery disease, and noted the Veteran suffered his first heart attack in 1984 and underwent a four vessel bypass in 1993.  Subsequently, he underwent two more heart catherizations.  The examiner reported the Veteran's condition had been stable since onset, that he required continuous medication for his heart condition, and that the medication did not cause any side effects.  Examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Heart rhythm was normal and there was no evidence of abnormal breathing.  A March 2010 exercise stress test was terminated due to fatigue; during the portion of the exercise stress test he was able to perform, the Veteran did not report any symptoms of angina.   The examiner concluded the test was negative for ECG evidence of active inducible myocardial ischemia, the Veteran's exercise tolerance was poor for his age group, response to exercise was normotensive, and that the Duke Treadmill Score indicated moderate risk.  A resting stress test was performed and radiology results found the heart was larger than normal and that there were no significant changes compared to the April 2006 examination.  The examiner diagnosed ischemic heart disease, coronary artery disease, and cardiomyopathy.  The Veteran's METs level was 5.4, which is consistent with activities such as golfing without a cart, mowing the lawn with a push mower, and heavy yard work, such as digging.  The examiner found there were no effects on the Veteran's usual occupation and that effects on usual daily activities included shortness of breath with moderate activity.

At a May 2012 VA audio examination, the examiner diagnosed tinnitus and bilateral hearing loss and found no significant occupational effects due to these disabilities.  Interestingly, the examiner reported the Veteran's hearing difficulties interfered with dressing; other effects included difficulty hearing high frequency warning signals.  An October 2013 VA audio examination documented the functional impairment of the Veteran's hearing loss and tinnitus on his occupation as difficulty understanding speech in background noise, and the examiner concluded this would not preclude gainful employment.

At May 2012 a VA diabetes mellitus examination, the examiner diagnosed diabetes mellitus, type II, and noted that the Veteran was treated with an oral hypoglycemic agent.  Regulation of activities was not required as part of his medical management, and the Veteran denied hospitalizations due to diabetes mellitus in the past twelve months.  The examiner documented progressive unintentional weight loss and loss of strength attributable to diabetes mellitus, but did not find this caused any functional impairment.  The examiner also diagnosed diabetic peripheral neuropathy and indicated the Veteran did not require medication for this condition.  Muscle strength, deep tendon reflexes, light touch/monofilament testing, position sense, and vibration sensation tests were normal for all extremities.  There was no muscle atrophy; trophic changes attributable to diabetic peripheral neuropathy were thickened toenails.  The examiner did not find incomplete or complete paralysis of the radial, median, ulnar, femoral, and sciatic nerves.  Although the Veteran reported mild intermittent pain in his lower extremities and mild numbness in all extremities, the examiner concluded these symptoms did not cause any functional impairment.  The examiner opined that the Veteran's diabetes mellitus and his "very mild" diabetic peripheral neuropathy of the extremities did not impact his ability to perform physical or sedentary work.

At a May 2012 VA heart examination, the examiner diagnosed ischemic heart disease and concluded that while the Veteran's physical activities were impaired, he was still capable of performing sedentary work. 

In a June 2012 notice of disagreement, the Veteran's representative claimed the Veteran "[didn't] feel any employer [would] hire him with his service-connected [disabilities]."  The representative also alleged that the Veteran's peripheral neuropathy made it difficult to grip, drive, stand, and walk for long periods of time.  In an October 2013 VA Form 9 signed by the Veteran, he continued to assert that he was unable to obtain and retain sedentary or physical employment due to his service-connected disabilities.

A separate October 2013 VA Form 9 submitted by the Veteran's representative argued that the May 2012 VA examiners erred by not considering "the collective effect of all [of the Veteran's] service-connected disabilities," however, a single medical opinion regarding the combined impact of all service-connected disabilities is not required.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "neither the statute nor the relevant regulations require the combined effect to be addressed by a medical expert").  While guided by VA examiners' opinions, the Board is the ultimate arbitrator on whether or not the Veteran is entitled to a TDIU, not a medical examiner.  Id.  Although discussion of the aggregate effect of multiple service-connected disabilities is not required in a single medical opinion, the Board is required to give full consideration to the combined effects of multiple disabilities.  Id.; see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that the Board must adequately explain how the evidence supports its determination that the combined effects of multiple disabilities do not prevent substantially gainful employment).  Where, as here, separate medical opinions address the impact on employability resulting from independent service-connected disabilities, the Board is authorized to assess the aggregate effect of all disabilities, as it did.  Considering the symptoms and effects of all service-connected disabilities together, the Board finds the Veteran is not entitled to a TDIU.

The Veteran has indicated throughout the record that he left his job in construction in 2004 due to his heart conditions because his doctor instructed him to do so, however, he has not provided any supporting documentation to that effect.  None of the private medical reports of record contain an order from a doctor advising the Veteran to cease working.  In a March 2011 letter, the RO notified the Veteran of the additional evidence VA required, what the evidence must show for a TDIU, and, among other things, examples of evidence the Veteran could provide to support a favorable disability determination.  Notably, this suggested evidence included private medical records and statements from employers regarding the nature and symptoms of his condition and how those symptoms affected his ability to work.  The Veteran did not provide VA with any such medical or lay statements from doctors or his former employer.  He did return medical release authorizations to VA to obtain private medical records, however, the records obtained do not support, and the Veteran has not identified or supplied VA with any additional evidence, that his service-connected disabilities alone preclude him from working.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for benefits); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).

Contrary to the Veteran's assertions that he should be rated totally disabled, the medical evidence of record demonstrates that his service-connected disabilities alone are not severe enough to warrant entitlement to a TDIU.  The May 2012 VA heart examination found that although the Veteran's heart conditions precluded him from physical employment, these conditions did not preclude him from performing sedentary work.  Further, VA examiners found the Veteran's diabetes mellitus and peripheral neuropathy did not preclude him from any employment whatsoever.  In June 2012, the Veteran's representative argued that the Veteran's peripheral neuropathy made it difficult to grip and drive, yet a contemporaneous May 2012 VA examination contained medical evidence to the contrary.  The Veteran's strength testing, and in particular his grip, was normal, and although the Veteran did report mild numbness in all extremities and mild intermittent pain in his lower extremities, there was no reported paralysis.  The Board does find that the medical evidence of record is congruent with the Veteran's claim that his peripheral neuropathy has made it difficult to stand or walk for a long time.  While the Board acknowledges that the Veteran's service-connected disabilities may preclude him from physical employment, to include employment requiring standing or walking for long periods of time, the medical evidence does not support a finding that his service-connected disabilities alone are severe enough to preclude all employment whatsoever, to include sedentary work.

In his SSA application Veteran stated he tires easily, causing him to become irritable, and that his high blood pressure and cholesterol medication made him "very tired."  Notably, some of the cholesterol and high blood pressure medication he refers to in his SSA application is the same medication he reported taking for his service-connected heart conditions at his May 2012 VA examination.  Even so, the Veteran reported fatigue in his SSA application in 2005, yet during the period on appeal, medical records do not document and he has not once alleged that he suffers from fatigue due to any service-connected disabilities or due to the side effects of any medication for any of those disabilities.  In fact, at his February 2010 VA heart examination, the examiner noted that the Veteran did not experience any side effects from his medication.

The Board has not only considered the independent effects of each service-connected disability, but has also considered the combined effects of these disabilities on the Veteran's employability.  The Veteran's private physician has indicated the Veteran's heart conditions are stable and a VA examination reflects his diabetes mellitus is controlled with medication.  As noted, the Veteran has very mild symptoms of peripheral neuropathy of his extremities; while mild intermittent pain and numbness in his upper and lower extremities may be uncomfortable, these symptoms have not been shown to preclude him from working.  Similarly, although the Veteran's tinnitus and bilateral hearing loss may be an inconvenience because they make it difficult to hear, there is no evidence that the Veteran's difficulty hearing prohibits him from working.  The evidence reveals that the Veteran's heart conditions and diabetes mellitus were asymptomatic, and recent VA heart examinations reported the Veteran was precluded from performing physical work; symptoms associated with his peripheral neuropathy, bilateral hearing loss, and tinnitus were unpleasant and impaired his ability to work to some degree.  There is no evidence during the appeal period whatsoever that the effects his service-connected disabilities rise to the level of severity warranting a TDIU, and in fact, the evidence supports a determination that the Veteran is capable of performing sedentary work.

The Board has also considered the Veteran's education, training, and previous work experience.  The Veteran has a high school diploma and worked in the construction business for nearly 40 years where he was responsible for supervising nine to seventeen employees.  Although the Veteran has not worked in any other industry, the evidence of record supports a finding that the Veteran is perfectly capable of obtaining and maintaining substantially gainful employment.  In his SSA disability application, the Veteran reported he was capable of performing sedentary activities such as talking on the telephone, counting change, and using his riding lawnmower.  He reportedly had no difficulty finishing things he started, paying attention, or following written or oral directions.  There is no evidence of record during the appeal period that indicates he is no longer able to do these things.  While the Veteran reported he did not handle stress well and had difficulty with authority figures, he did not attribute these traits to any service-connected disability.  Consideration of the Veteran's education, training, and previous work experience does not support a finding of a TDIU.  The Board reiterates that the ultimate question in a TDIU claim is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board recognizes that the Veteran is competent to provide information concerning factual matters of which he has firsthand knowledge, such as symptoms he experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Although the Veteran may sincerely believe that his service-connected disabilities and symptomatology preclude him from obtaining and maintaining any form of substantially gainful employment, the probative and competent medical evidence of record outweighs the Veteran's assertions and demonstrates that he is not deserving of entitlement to a TDIU under VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

The Board concedes that the Veteran's service-connected disabilities do cause some level of occupational impairment, as evidenced by his 70 percent combined disability evaluation.  As previously discussed, the Rating Schedule is designed to compensate for loss of time working based on the severity of disabilities, and the Board finds that his currently assigned disability evaluations do just that.  See 38 C.F.R. § 4.1.  While his service-connected disabilities impair his ability to work to some degree, the evidence does not show that his service-connected disabilities alone are of such severity that they preclude him performing the physical and mental acts required to obtain or maintain substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the Veteran's service-connected disabilities may prevent him from performing physically strenuous occupations, such as his previous occupation in the construction field, the symptomatology shown does not suggest that his service-connected disabilities alone preclude him from engaging in sedentary or other types of employment.

After careful consideration of all the evidence of record, the Board finds entitlement to a TDIU is not warranted and his claim must be denied.  As the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


